 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTONIO RONNELL WILLIAMS,                        No. 2:16-cv-1495 AC P
12                       Plaintiff,
13           v.                                        ORDER
14    HUTSON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis under 42 U.S.C. §

18   1983. Defendants Miller and Hutson have each filed a motion for summary judgment. ECF Nos.

19   55 (Miller motion), 58 (Hutson motion). Plaintiff has filed an opposition to defendant Miller’s

20   motion, ECF No. 66, but has not filed an opposition to defendant Hutson’s separate motion.

21          Accordingly, IT IS HEREBY ORDERED that plaintiff shall, within thirty days of the date

22   of service of this order, file an opposition or statement of non-opposition to defendant Hutson’s

23   motion for summary judgment filed August 14, 2018 (ECF No. 58).

24          IT IS SO ORDERED.

25   DATED: March 28, 2019

26

27

28
